Citation Nr: 1140472	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  10-00 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of a right ring finger injury, to include numbness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for no feeling in the ring finger of the right hand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran claims that service connection is warranted for residuals of a right ring finger injury.  In his December 2009 substantive appeal, the Veteran explained that he initially injured his right ring finger on a box of ammunition during his military service.  He stated that he smashed his finger which required stitches, and since that time, his finger has lost most of its feeling.  He further added that the lost of sensation has traveled up is right arm to the point that it is "almost totally void of feeling."  The Veteran contends that his current residuals of a right ring finger disability are attributable to his active military service.  

Review of the Veteran's claims file reflects an August 2008 letter indicating that the Veteran was approved for Social Security Administration (SSA) disability benefits as of October 1995.  See the August 2008 SSA letter.  However, the Social Security Administration (SSA) records are not included within the claims file.  VA has a statutory duty to obtain these records.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2),  The United States Court of Appeals for Veterans Claims has held that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  The Board finds that an attempt should be made to obtain those records, as they are relevant to the issue on appeal.  See also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The service treatment records show that no scar was noted on the right 4th finger at the time of entry into service but a 1/4 inch scar was noted at the time of the separation examination.  The service treatment records do not show treatment for an injury to the right 4th finger.  In light of the Veteran's assertions, he should be afforded a VA examination which addresses the claimed injury.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  Schedule the Veteran for the appropriate VA examination to determine whether there is a causal nexus between his active military service and his claimed residuals of a right ring finger injury.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted, and all pertinent disabilities associated with his right ring finger found to be present should be diagnosed.  For any diagnosed disability, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) any disability had its origin in service or is in any way related to the Veteran's active service.  If no disability is present the examiner must state so.  A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion. 

3.  After conducting any additional development, readjudicate the claim currently on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


